Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 21, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142874 & (42)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  SPECTRUM HEALTH HOSPITALS,                                                                               Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 142874
                                                                    COA: 296976
                                                                    Kent CC: 09-005149-NF
  FARM BUREAU MUTUAL INSURANCE
  COMPANY OF MICHIGAN and FARM
  BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 24, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether an immediate family member who knows that he or she has been
  forbidden to drive a vehicle may nevertheless be a permissive user of the vehicle eligible
  for personal protection insurance (“PIP”) benefits under MCL 500.3113(a) when,
  contrary to the owner’s prohibition, an intermediate permissive user grants the PIP
  claimant permission to operate the accident vehicle.

         The motion of the Insurance Institute of Michigan to file a brief amicus curiae is
  GRANTED. The Michigan Association for Justice, the Michigan Insurance Federation,
  the Michigan Defense Trial Counsel, Inc., the Michigan Health and Hospital Association,
  and the Commissioner of Insurance are invited to file briefs amicus curiae. Other persons
  or groups interested in the determination of the issue presented may move the Court for
  permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 21, 2011                  _________________________________________
         p0914                                                                 Clerk